Case: 1:17-cv-06769 Document #: 104 Filed: 08/26/19 Page 1 of 1 PageID #:1154

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Ilya Shulman, et al.
                               Plaintiff,
v.                                                    Case No.: 1:17−cv−06769
                                                      Honorable Manish S. Shah
Erez Baver, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 26, 2019:


        MINUTE entry before the Honorable Manish S. Shah: The motion to dismiss
[102] is granted, and plaintiffs' claims against defendant Baver are dismissed with
prejudice. All of plaintiffs' claims having been resolved, this case is terminated. No
appearance on 8/28/19 is necessary. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
